Name: COMMISSION REGULATION (EC) No 499/95 of 6 March 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  economic policy
 Date Published: nan

 7. 3 . 95 No L 50/3Official Journal of the European Communities COMMISSION REGULATION (EC) No 499/95 of 6 March 1995 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 1 8 1 77 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. For lots A, B and D, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7 . 7 . 1990, p . 6. (&gt;) OJ No L 136, 26. 5. 1 987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 50/4 EN I 7. 3 . 95Official Journal of the European Communities ANNEX I LOT A 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 EURON NL) 4. Representative of the recipient ( ,3) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3) fl : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.A ( 1 ) (f)) 8 . Total quantity : 702 tonnes (1 685 tonnes of cereals) 9 . Number of lots : 1 ; see Annex II 10 . Packaging and marking (6) (8) (9) ( l2) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (c) and IIA3) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (") 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30 . 4. 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 4. 1995 (b) period for making the goods available at the port of shipment : 24. 4  14. 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 3 . 1995, fixed by Commission Regulation (EC) No 394/95 (OJ No L 43, 25. 2. 1995, p. 39) 7- 3. 95 PEN Official Journal of the European Communities No L 50/5 LOT B 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (13) : to be designated by the recipient 5 . Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B. ( 1 ) (e)) 8 . Total quantity : 468 tonnes (807 tonnes of cereals) 9 . Number of lots : 1 (see Annex II) 10 . Packaging and marking (6) (8) (9) ( 10) : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (2) (f) and II.B (3)) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (") 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 17. 4  7. 5 . 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 4. 4 . 1 995 (b) period for making the goods available at the port of shipment : 1  21 . 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T.Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles (telex 22037 AGREC B ; telefax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 3 . 1995 fixed by Commission Regulation (EC) No 394/95 (OJ No L 43, 25. 2 . 1995, p. 39) No L 50/6 EN Official Journal of the European Communities 7. 3 . 95 LOT C 1 . Operation No ('): 1329/94 2. Programme : 1994 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient (u) : to be designated by the recipient 5. Place or country of destination : Haiti 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 860 tonnes (1 178 tonnes of cereals) 9 . Number of lots : one ; 10 . Packaging and marking (6) (8) (9) (l2) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.2 (d) and II.B.3) Language to be used for the marking : French 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : -  16. Address of the warehouse and, if appropriate, port of landing : - 17. Period for making the goods available at the port of shipment : 10  30. 4. 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 4. 1995 (b) period for making the goods available at the port of shipment : 24. 4  14. 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 3 . 1995, fixed by Commission Regulation (EC) No 394/95 (OJ No L 43, 25. 2. 1995, p. 39) 7. 3 . 95 1 EN Official Journal of the European Communities No L 50/7 LOT D 1 . Operation No (') : see Annex II 2. Programme : 1994 3 . Recipient (2) : Euronaid, PO box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient (,3) : to be designated by the recipient 5 . Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.1 (a)) 8 . Total quantity : 2 507 tonnes 9 . Number of lots : one ; see Annex II 10. Packaging and marking (6) (8) (9) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA2 (a) and IIA3) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (") 13. Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30. 4. 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21.3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 4. 1995 (b) period for making the goods available at the port of shipment : 24. 4  14. 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bru ­ xelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 3 . 1995, fixed by Commission Regulation (EC) No 394/95 (OJ No L 43, 25. 2. 1995, p. 39) No L 50/8 IENI Official Journal of the European Communities 7. 3 . 95 LOT E 1 . Operation No ('): 1311 /94 2. Programme : 1994 3 . Recipient (2) : Federation Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 ; (tel (41-22)730 42 22 ; fax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Ethiopian Red Cross Society, Ras Desta Damtew Avenue PO Box 195 Addis Ababa, Ethiopia, tel . (251-1 ) 44 93 64/15 90 74 ; telefax 51 26 43 ; telex 21338 ercs et 5 . Place or country of destination (*) : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) 0 (14) : See OJ No C 1 14, 29. 4. 1991 , p. 1 (II.A.l.(a)) 8 . Total quantity : 12 000 tonnes 9 . Number of lots : 1 in 4 parts (El : 3 000 tonnes ; E2 : 2 103 tonnes ; E3 : 5 032 tonnes ; E4 : 1 865 tonnes) 10. Packaging and marking (8) (9) : See OJ No C 114, 29 . 4. 1991 , p. 1 (IIA.2.(a) and IIA3) Markings in English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : El : Emergency Food Security Reserve Administration's warehouse, Kombolcha, South Wollo ; E2 : Canadian Food Grain Bank, Assab port ; E3 : Ethiopian Red Cross Society, Southern Wollo Branch Office, Dessie ; E4 : Ethiopian Red Cross Society, Eastern Shoa Branch Office, Nazreth 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17  30. 4. 1995 18 . Deadline for the supply : 18 . 6 . 1995 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 21 . 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 4. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  14. 5 . 1995 (c) deadline for the supply : 2. 7. 1995 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 17. 3 . 1995, fixed by Commission Regulation (EC) No 394/95 (OJ No L 43, 25. 2. 1995, p. 39) 7. 3 . 95 EN I Official Journal of the European Communities No L 50/9 Notes : (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33. (6) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  fumigation certificate (lots A, B, C and D). (8) Notwithstanding OJ No C 114, point II.A. (3) (c) or II.B. (3)(c) is replaced by the following : 'the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (10) See fourth amendment to OJ No C 114 published in OJ No C 272, 21 . 10. 1992, p. 6 . (") For lots A, B and D, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. ( 12) See second amendment to OJ No C 114 published in OJ No C 135, 26. 5. 1992, p. 20. ( 13) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (H) The cargo shall be fumigated in transit on board the ship by using a recirculation system with alumine phosphine (application rate : minimum 1 mg phosphine per cubic metre of hold) in accordance with the 'Recommendations on the safe use of pesticides in ships' by the International Maritime Organization. No L 50/ 10 PEN Official Journal of the European Communities 7. 3 . 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N :o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 702 Al A2 A3 A4 AS 108 162 36 360 36 1258/94 1259/94 1260/94 1261 /94 1262/94 Colombia Peru PerÃ º Ecuador Madagascar EspaÃ ±ol EspaÃ ±ol EspaÃ ±ol EspaÃ ±ol FranÃ §ais B 468 Bl B2 B3 B4 36 360 60 12 1248/94 1249/94 1250/94 1316/94 Dominica Ecuador PerÃ º Madagascar English EspaÃ ±ol EspaÃ ±ol FranÃ §ais D 2 507 Dl D2 D3 D4 1 200 436 436 435 1328/94 1344/94 1345/94 1346/94 Eritrea Ethiopia Ethiopia Ethiopia English English English English